Citation Nr: 1627421	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from October 1987 to August 1990 and from January to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the Veteran presented testimony at hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days in which to submit additional evidence.  The Veteran submitted additional evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

During his May 2016 Board hearing, on the record, the Veteran withdrew his appeal of his claim seeking nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

During his May 2016 Board hearing, the Veteran indicated his wish to withdraw his appeal of his claim seeking nonservice-connected pension benefits.  VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  See 38 C.F.R. § 20.204 (2015).  

Because the Veteran has withdrawn this claim, there are no remaining related allegations of error of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the claim is dismissed.  See 38 U.S.C.A. § 7105(d) (West 2014).  


ORDER

The appeal of the claim for nonservice-connected pension benefits is dismissed.


REMAND

With regard to the Veteran's service connection claim for a low back disability, the Veteran asserts that his current low back disability, diagnosed during a 2011 VA pension examination as a lumbar strain, is related to service, to include his in-service duties requiring him to carry a heavy rucksack and weapon and a related fall while wearing this equipment, as documented in an April 1988 service treatment record.  However, while the Veteran was afforded the aforementioned 2011 VA pension examination and has submitted a statement and Disability Benefits Questionnaire (DBQ) form completed by his back treatment providers, no medical opinion regarding the etiology of his back disorder is of record.  Given the evidence of an in-service low back injury and a currently-diagnosed lower back disability, VA's duty to obtain such a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Further, no radiological studies of the Veteran's lumbar spine have been performed, including during the Veteran's 2011 VA pension examination, undermining the reliability of the examiner's diagnosis of a lumbar strain, as radiological studies are the only means of diagnosing any degenerative changes of the lumbar spine.  Thus, the Board determines that a new VA examination is required, as well.

Furthermore, the Veteran's recent, outstanding VA treatment records, which were last associated with the Veteran's electronic claims file in May 2011, must be obtained, as requested by the Veteran's representative, who has identified these records as relevant to the appeal.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records created since May 2011.  

2.  Schedule the Veteran to undergo a VA examination conducted by an appropriate medical professional and provide the Veteran's claims file to the examiner for review.  

The examiner is to conduct an appropriate clinical examination, to include radiological studies, to determine the nature of any current low back disabilities.  

Then, after eliciting a history of the Veteran's in-service and post-service back symptoms, and after reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's lumbar spine strain diagnosed during his 2011 VA pension examination and any other low back disability diagnosed in conjunction with this examination had its onset in or is otherwise related to service.

When rendering this opinion, the examiner must consider and comment on the clinical significance of the Veteran's report of experiencing back pain of gradually increasing severity since service.  Specifically, the examiner must consider the Veteran's reports of back pain related to his in-service duties, which required him to wear a heavy ruck sack and carry a machine gun, as well as a related fall in which the Veteran injured his lower back while wearing this gear, as documented in an April 1988 service treatment record.

A complete rationale must be provided for all opinions expressed.  

3.  Finally, readjudicate the Veteran's claim seeking service connection for a low back disability.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


